— Lahtinen, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Columbia County) to review a determination of the Board of Parole revoking petitioner’s postrelease supervision period and imposing an 18-month hold.
In 2004, petitioner was convicted of attempted assault in the first degree and was sentenced as a second felony offender to a prison term of five years followed by five years of postrelease supervision. Thereafter, petitioner was released from custody in September 2008 and July 2010, but both times was returned to custody for 15-month holds after violating the terms of his post-release supervision. Most recently, petitioner was released from custody in November 2011, but again violated the terms of his postrelease supervision. At a revocation hearing, petitioner pleaded guilty to the violation in consideration of a recommendation for an 18-month hold. When the Board of Parole failed to address petitioner’s administrative appeal within four months, he commenced this CPLR article 78 proceeding.*
The Board has informed this Court that petitioner was released from state custody in January 2014 following the completion of his 18-month hold and, accordingly, this proceeding has been rendered moot (see Matter of Horton v Travis, 18 AD3d 922, 923 [2005]; see e.g. Matter of Mitchell v Travis, 14 AD3d 955, 955-956 [2005]).
Peters, EJ., McCarthy and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.

 Supreme Court properly transferred this proceeding inasmuch as the petition raised the issue of substantial evidence, but petitioner has abandoned that issue by failing to raise it in his brief (see e.g. Matter of Rivera v Fischer, 110 AD3d 1277, 1277 n [2013]).